DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicants amendment filed December 13, 2021 has been received and entered.  Accordingly, claims 1-3 remain pending in the instant application.

Claim Rejections - 35 USC § 101
1.	The rejection of claims 1-3 as not directed to patent eligible subject matter is withdrawn in view of Applicants amendment. 

Claim Rejections - 35 USC § 102
2.	The rejection of claim(s) 1-3 under pre-AIA  35 U.S.C. 102b as being anticipated by Holmes et al is withdrawn in view of Applicants amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

3.	The rejection of claims 1-3 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8,298,544 is maintained.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed multimers contain different amino acid sequences selected from the group consisting of SEQ ID NO: 21 – SEQ ID NO 24, are anticipated by the claims of ‘544 drawn to multimers containing different amino acid sequences selected from the group consisting of SEQ ID NO: 21 – SEQ ID NO 23.
	Applicants have elected to address this issue once the double patenting rejection is the only rejection remaining.
	Accordingly, this rejection is maintained for reasons of record.

4.	The rejection of claims 1-3 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,694,046 is maintained.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed multimers containing different amino acid sequences selected from the group consisting of SEQ ID NO: 21 – SEQ ID NO 24, are anticipated by the claims of ‘046 drawn to multimers containing SEQ ID NO: 24 and amino acid sequences selected from the group consisting of SEQ ID NO: 21 – SEQ ID NO 23.

	Accordingly, this rejection is maintained for reasons of record.

5.	The rejection of claims 1-3 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,889,175 is maintained.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed multimers containing different amino acid sequences selected from the group consisting of SEQ ID NO: 21 – SEQ ID NO 24, are anticipated by the claims of ‘175 drawn to multimers consisting of SEQ ID NO: 1-5.  NOTE:  SEQ ID NO: 1 of ‘175 contains each of the instantly claimed SEQ ID NO: 21, 23 and 24.
	Applicants have elected to address this issue once the double patenting rejection is the only rejection remaining.
	Accordingly, this rejection is maintained for reasons of record.

6.	The rejection of Claims 1-3 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,765,719 is maintained.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed multimers containing different amino acid sequences selected from the group consisting of SEQ ID NO: 21 – SEQ ID NO 24, are anticipated by the claims of ‘719 drawn to multimers consisting of SEQ ID NO: 21 and SEQ ID NO: 24 and amino acid sequences consisting of SEQ ID NO: 21 – SEQ ID NO 23.

	Accordingly, this rejection is maintained for reasons of record.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        January 5, 2022